                                               United States Bankruptcy Court
                                                    District of Arizona
Fuciarelli,
         Plaintiff                                                                                Adv. Proc. No. 18-00057-DPC
Brown,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: downsd                       Page 1 of 1                          Date Rcvd: May 09, 2019
                                      Form ID: pdf08a                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 11, 2019.
               +Raphael O. Gomez,   Senior Trial Counsel,   U.S. Deptartment of Justice,
                 Rm. 12004, 1100 L Street, N.W.,   Washington, DC 20005-4035

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 11, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 8, 2019 at the address(es) listed below:
              CHRIS D. BARSKI   on behalf of Defendant Richard Paul Brown cbarski@barskilaw.com,
               dromero@bdbattorneys.com
              CHRIS D. BARSKI   on behalf of Defendant Belinda Gail Brown cbarski@barskilaw.com,
               dromero@bdbattorneys.com
              JAMES ST. PIERRE CHRISTIAN   on behalf of Plaintiff   The Fuciarelli Group, LLC
               James@ChristianAndersonLaw.com
              JAMES ST. PIERRE CHRISTIAN   on behalf of Plaintiff K.A. Fuciarelli
               James@ChristianAndersonLaw.com
              RICHARD G. HIMELRICK   on behalf of Plaintiff   The Fuciarelli Group, LLC rgh@tblaw.com,
               sab@tblaw.com
              RICHARD G. HIMELRICK   on behalf of Plaintiff K.A. Fuciarelli rgh@tblaw.com, sab@tblaw.com
                                                                                            TOTAL: 6




        Case 2:18-ap-00057-DPC Doc 112 Filed 05/09/19 Entered 05/11/19 21:53:46                                                Desc
                             Imaged Certificate of Notice Page 1 of 3
                                                                SO ORDERED.


                                                                 Dated: May 8, 2019



      1
      2                                                         Daniel P. Collins, Bankruptcy Judge
                                                                _________________________________
      3
      4                            UNITED STATES BANKRUPTCY COURT

      5                                      DISTRICT OF ARIZONA

      6   In re                                        )   Chapter 7 Proceedings
                                                       )
      7   RICHARD PAUL BROWN and                       )   Case No: 2:18-bk-00723-DPC
          BELINDA GAIL BROWN,                          )
      8                                                )   Adversary No. 2:18-ap-00057-DPC
      9                 Debtors.                       )
                                                       )
     10   K.A. FUCIARELLI, a married individual )
          dealing with his sole and separate property; )
     11   and THE FUCIARELLI GROUP, LLC, an )
          Arizona limited liability company,           )
     12
                                                       )   ORDER RE: UNDER SEAL
     13                 Plaintiffs,                    )   DISCOVERY RESPONSES
                                                       )
     14   v.                                           )
                                                       )
     15   RICHARD PAUL BROWN and                       )
     16   BELINDA GAIL BROWN, husband and )
          wife,                                        )
     17                                                )
                        Defendants.                    )
     18
     19             This Court entered its Order 1 in this adversary proceeding directing
     20   Defendants/Debtors Richard Paul Brown and Belinda Gail Brown (“Defendants”) to
     21   deliver to this Court, in a sealed envelope, full and complete written responses, as well
     22   as responsive documents, to written discovery propounded by Plaintiff, K.A. Fuciarelli,
     23   a married individual dealing with his sole and separate property, and The Fuciarelli
     24   Group, LLC, an Arizona limited liability company (“Plaintiffs”). The Court received the
     25
     26   1
              DE 102 dated March 21, 2019.

                                                      1

Case 2:18-ap-00057-DPC Doc 112 Filed 05/09/19 Entered 05/11/19 21:53:46                   Desc
                     Imaged Certificate of Notice Page 2 of 3
      1   discovery responses and documents on April 19, 2019, and then conducted its in camera

      2   review of the Defendants’ discovery responses. Additionally, on May 7, 2019, this

      3   Court’s chambers received an email from the U.S. Department of Justice concerning this

      4   bankruptcy.

      5         IT IS HEREBY ORDERED setting a hearing for May 28, 2019, at 11:00 a.m.

      6   at the U.S. Bankruptcy Court, 230 North First Avenue, Phoenix, Arizona 85003,

      7   Courtroom No. 603, concerning the Defendants’ discovery responses and documents

      8   delivered to this Court. The Court invites the Department of Justice to appear in person

      9   or telephonically at this hearing. Arrangements for a telephonic appearance may be made

     10   by contacting Courtroom Deputy Rhonda Vaughan at 602-682-4228.

     11         DATED AND SIGNED ABOVE.

     12
          COPY of the foregoing mailed by the BNC and/or
     13   sent by auto-generated mail to:

     14   Richard G. Himelrick
          Christopher R. Kaup
     15   Seventh Floor Camelback Esplanade II
     16   2525 East Camelback Road
          Phoenix, Arizona 85016
     17
          James S. Christian
     18   CHRISTIAN ANDERSON, PLC
          505 North 40th Street
     19
          Suite 320
     20   Phoenix, Arizona 85020

     21   Chris D. Barski
          Barski Law Firm PLC
     22   8700 E. Via de Ventura, Suite 140
     23   Scottsdale, Arizona 85258

     24   Raphael O. Gomez
          Senior Trial Counsel
     25   U.S. Department of Justice
          Rm. 12004, 1100 L Street, N.W.
     26   Washington, D.C. 20005
                                                     2

Case 2:18-ap-00057-DPC Doc 112 Filed 05/09/19 Entered 05/11/19 21:53:46                 Desc
                     Imaged Certificate of Notice Page 3 of 3
